DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/12/2018. It is noted, however, that applicant has not filed a certified copy of the 2018-193502 application as required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement filed 10/10/2019 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 1-19 are allowed.

The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the ; A ceramic electronic component having external electrodes on each of opposed end portions of a rectangular parallelepiped component body, wherein under a condition that a facing direction of opposed two faces of the component body is defined as a first direction, a facing direction of other opposed two faces is defined as a second direction, and a facing direction of the remaining opposed two faces is defined as a third direction, and dimensions along the respective directions are defined as a first direction dimension, a second direction dimension and a third direction dimension, respectively, the first direction dimension, the second direction dimension and the third direction dimension of the component body satisfy a condition of second direction dimension > first direction dimension > third direction dimension, the external electrodes are of a five-face type having a first face portion formed on one face in the first direction of the component body, a second face portion and a third face portion formed on a part of two faces in the third direction of the component body, and a fourth face portion and a fifth face portion formed on a part of two faces in the second direction of the component body, at least one edge of the fourth face portion and the fifth face portion of the external electrode has a recess portion recessed from the edge toward the first face portion, and both side portions in the third direction of the recess portion are covering portions which cover ridge portions of the two faces in the second direction of the component body.
          Therefore, claim 1 and its dependent claims 2-15 are allowed.

; A manufacturing method for a ceramic electronic component having external electrodes on each of opposed end portions of a rectangular parallelepiped component body, under a condition that a facing direction of opposed two faces of the component body is defined as a first direction, a facing direction of other opposed two faces is defined as a second direction, and a facing direction of the remaining opposed two faces is defined as a third direction, and dimensions along the respective directions are defined as a first direction dimension, a second direction dimension and a third direction dimension, respectively, the first direction dimension, the second direction dimension and the third direction dimension of the component body satisfying a condition of second direction dimension > first direction dimension > third direction dimension, the external electrodes being of a five-face type having a first face portion formed on one face in the first direction of the component body, a second face portion and a third face portion formed on a part of two faces in the third direction of the component body, and a fourth face portion and a fifth face portion formed on a part of two faces in the second direction of the component body, at least one edge of the fourth face portion and the fifth face portion of the external electrode having a recess portion recessed from the edge toward the first face portion, both side portions in the third direction of the recess portion being covering portions which cover ridge portions of the two faces in the second direction of the component body, wherein a process for producing the external electrodes includes: forming, on a surface of the component body, a base conductor layer corresponding to the first face portion, the second face portion and the third face portion, and a fourth face portion and a fifth face portion having the recess portions and the covering portions; and forming, on the surface of the base conductor layer, at least one covering conductor layer.
          Therefore, claim 16 and its dependent claim 17 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 18 with the allowable feature being; A ceramic electronic component-mounting circuit board, wherein a ceramic electronic component is mounted on a circuit board, the ceramic electronic component having external electrodes on each of opposed end portions of a rectangular parallelepiped component body, under a condition that a facing direction of opposed two faces of the component body is defined as a first direction, a facing direction of other opposed two faces is defined as a second direction, and a facing direction of the remaining opposed two faces is defined as a third direction, and dimensions along the respective directions are defined as a first direction dimension, a second direction dimension and a third direction dimension, respectively, the first direction dimension, the second direction dimension and the third direction dimension of the component body satisfying a condition of second direction dimension > first direction dimension > third direction dimension, the external electrodes being of a five-face type having a first face portion formed on one face in the first direction of the component body, a second face portion and a third face portion formed on a part of two faces in the third direction of the component body, and a fourth face portion and a fifth face portion formed on a part of two faces in the second direction of the component body, at least one edge of the fourth face portion and the fifth face portion of the external electrode having a recess portion recessed from the edge toward the first face portion, both side portions in the third direction of the recess portion being covering portions which cover ridge portions of the two faces in the second direction of the component body.
          Therefore, claim 18 and its dependent claim 19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131.  The examiner can normally be reached on Mon-Fri 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHERMAN NG/
Primary Examiner, Art Unit 2847